Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 5-24-18 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions

3.	Applicant’s election of Group I in the reply filed on 2-1-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-1-21.

Specification

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains drawing figure reference numerals and also contains legal phraseology in particular the term “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what makes it appropriate to carry out the final blast. Further, claim 4 lacks antecedent basis for “the first blast” in line 2 and “the final blast” in line 4. 
Claim 5 recites the limitation "the injection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what condition is that is considered weaker as detailed in the claim.
Claim 7 recites the limitation "the minimum level of negative pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the minimum level of negative pressure” in lines 1-2 and "the injection" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the level of overpressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the discharging of the content of the tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what quantifies the hydration as being sufficiently low. Further, claim 11 lacks antecedent basis for “the hydration” in line 2 of the claim.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0032120 to McPherson in view of U.S. Patent Application Publication No. 2014/0269153 to Wells.

Referring to claim 2, McPherson as modified by Wells further discloses  the pulverulent substance is a hydratable compound – see for example paragraphs [0021] thru [0023] and [0036] thru [0037] of McPherson.
Referring to claim 3, McPherson as modified by Wells does not disclose wherein the volume of the mixture in the tank is less than or equal to 15L. However, it would have been obvious to one of ordinary skill in the art to take the method of McPherson as modified by Wells and have the tank being any suitable volume including the claimed less than or equal to 15L, so as to yield the predictable result of producing sufficient quantity substance as desired.

Referring to claim 5, McPherson as modified by Wells does not disclose the injection of the pulverulent substance into the tank is carried out through a tapping with an internal diameter of less than or equal to 17 mm. However, it would have been obvious to one of ordinary skill in the art to take the method of McPherson as modified by Wells and use an injector having any suitable size including the claimed diameters of 17mm or less, so as to yield the predictable result of ensuring proper quantities of the pulverulent substance are added to the tank as desired.
Referring to claim 6, McPherson as modified by Wells does not disclose the mixture is subjected to stirring according to a condition that is weaker at the time of the at least partial emptying, compared with the sequence going from the beginning of the introduction of the pulverulent substance to the beginning of the emptying. However, it would have been obvious to one of ordinary skill in the art to take the method of McPherson as modified by Wells and mix and stir the substance based on operating conditions as claimed, so as to yield the predictable result of ensuring the substance has sufficient characteristics to be accurately applied to seeds as desired.
Referring to claim 7, McPherson as modified by Wells does not disclose the minimum level of negative pressure in the tank just before the suctioning of the pulverulent substance is 
Referring to claim 8, McPherson as modified by Wells does not disclose the minimum level of negative pressure is maintained in the tank throughout the injection of the pulverulent substance. However, it would have been obvious to one of ordinary skill in the art to take the method of McPherson as modified by Wells and add a minimum level of negative pressure is maintained in the tank during injection of the pulverulent substance, so as to yield the predictable result of ensuring proper quantities of pulverulent substance are supplied to the tank during operation. 
 Referring to claim 9, McPherson as modified by Wells does not disclose the level of overpressure in the tank during the at least partial emptying operation is between 0.05 and 2 bar. However, it would have been obvious to one of ordinary skill in the art to take the method of McPherson as modified by Wells and have an suitable overpressure in the tank during the emptying operation including the claimed .05 to 2 bars, so as to yield the predictable result of ensuring the proper quantities of substance are brought into contact with the seeds as desired.
Referring to claim 10, McPherson as modified by Wells does not disclose the discharging of the content of the tank is carried out at the latest 5 min after the end of the introduction of the pulverulent substance into the tank. However, it would have been obvious to one of ordinary skill in the art to take the method of McPherson as modified by Wells and add the emptying of the tank is done at the latest of 5 min after the end of the introduction of the pulverulent 
Referring to claim 11, McPherson as modified by Wells further discloses the hydration resulting from the application of the content of the tank on the seeds is sufficiently low for the treated seeds to be able to neither agglomerate nor germinate during their storage – see for example paragraph [0042] of McPherson.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to seed coating devices/methods in general:
	U.S. Pat. No. 3,960,292 to Knapp – shows seed coating method
	U.S. Pat. No. 4,249,343 to Dannelly – shows seed coating method
	U.S. Pat. No. 4,356,934 to Knake – shows seed coating method
	U.S. Pat. No. 5,080,925 to Kouno – shows seed coating method 
	U.S. Pat. No. 5,830,271 to Kohno et al. – shows seed coating method
	U.S. Pub. No. 2006/0236604 to Hesse et al. – shows seed coating method
	U.S. Pub. No. 2011/0195839 to Schlotterbeck et al. – shows seed coating method


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643